Citation Nr: 1402172	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether termination of death pension benefits, effective January 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to December 1952.  He died in April 2001 and the appellant is his son who is the custodian for his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the VA RO.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  In his April 2012 substantive appeal, the appellant requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ).  He has not been afforded his requested hearing, nor is there any indication that he has withdrawn his hearing request.  Therefore, a remand of the present appeal is necessary to afford the appellant his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a VLJ.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



